DECISION
Plaintiffs filed their Complaint on July 28, 2009, challenging Defendant's Notice of Proposed Adjustment and/or Distribution for tax year 2008. On September 30, 2009, Defendant filed a letter with the court, stating Plaintiff Gerald W. Wenzel's portion of the refund was 89 percent, or $1,402.78. Defendant stated that the refund check would be mailed on September 30, 2009.
On October 2, 2009, court staff contacted Plaintiffs who stated that the refund check had been received and that they planned to withdraw their appeal. They stated that they would send that intention in writing to the court. As of this date, the court has received no further communication from Plaintiffs. Having considered the matter, the court finds the case is ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Plaintiff Gerald W. Wenzel's portion of the refund is $1,402.78, with statutory interest, if any.
Dated this ____ day of October 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on October 21, 2009. The Court filed and entered thisdocument on October 21, 2009.